DETAILED ACTION
This communication responsive to the Application No. 16/772,577 filed on June 12,
2020. Claims 1-16 are pending and are directed towards INFORMATION PROCESSING DEVICE AND INFORMATION PROCESSING METHOD.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2016 was Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a data obtaining unit…, a control unit…, a protection storage unit…, a first storage unit…, a second storage unit…” in claim 1-15. Structures for these units can be found in Fig. 2, and specification para [0037], [0042], [0058], and [0062].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 16 recite the limitation “obtains data related to timing of a process by the protection storage unit” which is vague and not clear. It is not understood whether the “protection storage unit” obtains the data, or the “data obtaining unit”. 
Claim 6 recites the limitation “wherein the protection storage unit stores the target data of the process which is stored in the first storage unit after the process, in the second storage unit as the data related to the process” which is vague and not clear. It not understood whether the target data were stored in the first storage unit “after the process”, or the target data will be stored in the second storage unite “after the process”. For examination purposes, the examiner interpreted the limitation to recite “wherein the protection storage unit stores, after the process is completed, the target data of the process which is stored in the first storage unit, in the second storage unit as the data related to the process.”
Claims 2-15 are rejected due to their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 (exemplary) recites a series of steps for processing information. 
a process, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of obtaining data related to timing of a process based on a notification, and associating the data related to the timing of the process with data related to the process. 
The claimed process simply describes series of steps for processing information. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via associating timing with data related to a process, but for the recitation of generic computer components. That is, other than reciting data obtaining unit and control unit nothing in the claim precludes the limitations from practically being performed by mental process. For example, without the structure elements language, the claim encompasses the activities that can be performed in the human mind, or by a human using a pen and paper.  These limitations are directed to an abstract idea because they “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, that falls within the enumerated group of “mental process” in the 2019 PEG.
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional elements of using data obtaining unit and control unit to perform the steps. The data obtaining unit and control unit in the steps are recited at a high level of generality, i.e., as a generic units performing a generic computer function of processing data (See specification para [0042]&[0062]). This generic unit limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitation are an attempt 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on units. Taking the additional elements individually and in combination, the units at each step of the process perform purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 1 and 16 (Examiner’s note: even though applicant claims an information processing device in the preamble of claim 1, the body of the claim does not refer to the use of a processor/server. The preamble does not breathe life into the body of the claim).  Furthermore, the dependent claims 2-15 do not resolve the issues raised in the independent claims. The dependent claims do not add limitations that meaningfully limit the abstract idea. The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself.
Accordingly, claims 1-16 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al. US 2013/0185816 A1 (hereinafter “Maeda”).

As per claim 1, Maeda teaches an information processing device (an information processing apparatus. Maeda, para [0001]) comprising: 
a data obtaining unit that, on a basis of a notification from a protection storage unit (When there is an access request for a resource that agrees with the resource identified by the protected information identifier (first data 1521a) included in the protected-information access authorization list 1221 (the same resource), the protected-information access detecting unit 1501 (FIG. 6) performs processing for notifying the process managing unit 1502 of the application identifier (second data 1521b) associated with the protected information identifier. Maeda, para [0148] see a notification 1501a in FIG. 6)(When access to protected information (e.g., received data 1001d shown in FIG. 1) by an application (e.g., viewer application 1112 of FIG. 3) ends, the protected-information access detecting unit 1501 notifies the process managing unit 1502 of the completion of the access to the protected information. Maeda, para [0151]), obtains data related to timing of a process by the protection storage unit (The protected-information access detecting unit 1501 also notifies the inter-process communication detecting unit 1503 of the start and end of access (FIG. 6) when access to protected information starts and ends. Maeda, para [00152])( the process list managing unit 1510 uses a normal-time process list (a first process list) 1522, a protected-information access-time process list (a second process list) 1523, and an inter-process communication-time process list (a third process list) 1524. Maeda, para [0162]); and 
a control unit that associates the data related to the timing of the process with data related to the process (Association between a resource and an application is done as follows: an application to be associated with the resource is the application that is identified by second data 1521b associated with first data 1521a that identifies the resource. Such association is made in the protected-information access authorization list 1221. Maeda, para [0149]) (The process lists 1522, 1523 and 1524 each include application identifiers identifying applications and process identifiers for identifying applications (processes) that are actually in operation […] one process identifier is associated with one application identifier. Maeda, para [0164]-[0165]).

As per claim 2, Maeda teaches the information processing device according to claim 1, wherein the data obtaining unit obtains the data related to the timing of the process from outside the protection storage unit (In the protected-information access authorization list 1221, a protected information identifier (first data 1521a) for identifying protected information and an application identifier (second data 1521b) for which an operation is allowed during access to the protected information are stored in association with each other […] When there is an access request for a resource that agrees with the resource identified by the protected information identifier (first data 1521a) included in the protected-information access authorization list 1221 (the same resource), the protected-information access detecting unit 1501 (FIG. 6) performs processing for notifying the process managing unit 1502 of the application identifier (second data 1521b) associated with the protected information identifier. Maeda, para [0147]-[0148]).

As per claim 3, Maeda teaches the information processing device according to claim 2, wherein the data obtaining unit obtains data related to a position of the protection storage unit at the timing of the process, data related to a surrounding situation of the position, data related to a user of the protection storage unit, or data related to operation of the protection storage unit or action of the user together from outside the protection storage unit (Examples of such access that may be limited include access to positional information acquired by Global Positioning System (GPS), access to dialing functions, and access to a telephone directory or bookmarks. Maeda, para [0030]).

As per claim 4, Maeda teaches the information processing device according to claim 1, wherein the data obtaining unit obtains the data related to the process from the protection storage unit (When access to protected information (e.g., received data 1001d shown in FIG. 1) by an application (e.g., viewer application 1112 of FIG. 3) ends, the protected-information access detecting unit 1501 notifies the process managing unit 1502 of the completion of the access to the protected information […] The protected-information access detecting unit 1501 also notifies the inter-process communication detecting unit 1503 of the start and end of access (FIG. 6) when access to protected information starts and ends. Maeda, para [0151]-[0152]).

As per claim 5, Maeda teaches the information processing device according to claim 4, wherein the protection storage unit includes a first storage unit that stores target data of the process, and a second storage unit that stores the data related to the process, and the data obtaining unit obtains the data related to the process from the second storage unit (The process list managing unit 1510 uses the multiple process lists (process list 1522x) shown in FIGS. 8A, 8B, and 8C for process management […] Specifically, the process list managing unit 1510 uses a normal-time process list (a first process list) 1522, a protected-information access-time process list (a second process list) 1523, and an inter-process communication-time process list (a third process list) 1524. Maeda, para [0161]-[0162]) (the protected information may be, for example, personal information, such as the name of the user of a mobile phone, that can cause (relatively significant) undesirable result such as misuse thereof if it is known to a third party […] Data identifying the first application that saves protected information (viewer application 1112) among multiple applications may be then stored. For example, the data may be the protected-information access authorization list 1221 of FIG. 7, or the first data 1521b, which is an application identifier included in the protected-information access authorization list 1221. Maeda, para [0261]-[0262]).

As per claim 6, Maeda teaches the information processing device according to claim 5, wherein the protection storage unit stores the target data of the process which is stored in the first storage unit after the process, in the second storage unit as the data related to the process (When access to protected information (e.g., received data 1001d shown in FIG. 1) by an application (e.g., viewer application 1112 of FIG. 3) ends, the protected-information access detecting unit 1501 notifies the process managing unit 1502 of the completion of the access to the protected information […] The protected-information access detecting unit 1501 also notifies the inter-process communication detecting unit 1503 of the start and end of access (FIG. 6) when access to protected information starts and ends (a notification 1501c and 1501d in FIG. 6). This is described in detail later […] the process managing unit 1502 manages applications operating on the OS 1111. Maeda, para [0151]-[0153]).

As per claim 7, Maeda teaches the information processing device according to claim 6, wherein the protection storage unit controls storage of the data related to the process in the second storage unit on a basis of contents of the process (when there is a request to update the process list that the process list managing unit 1510 currently manages from the application execution control unit 1512, the process list managing unit 1510 updates the process list to the new process list. Maeda, para [0168]) (Upon detecting that inter-process communication is to be made, the OS 1111 updates the current process list to a new process list (e.g., a process list 1524 in FIG. 8C) so that the other application, i.e., the communication-destination application can operate. Maeda, para [0227]).

As per claim 8, Maeda teaches the information processing device according to claim 7, wherein in a case where the contents of the process include update of data, the protection storage unit stores the data related to the process in the second storage unit (when there is a request to update the process list that the process list managing unit 1510 currently manages from the application execution control unit 1512, the process list managing unit 1510 updates the process list to the new process list. Maeda, para [0168]) (Upon detecting that inter-process communication is to be made, the OS 1111 updates the current process list to a new process list (e.g., a process list 1524 in FIG. 8C) so that the other application, i.e., the communication-destination application can operate. Maeda, para [0227]).

As per claim 9, Maeda teaches the information processing device according to claim 7, wherein in a case where the contents of the process include only reading of data, the protection storage unit does not store the data related to the process in the second storage unit (the protected information may be, for example, personal information, such as the name of the user of a mobile phone, that can cause (relatively significant) undesirable result such as misuse thereof if it is known to a third party […] Data identifying the first application that saves protected information (viewer application 1112) among multiple applications may be then stored. For example, the data may be the protected-information access authorization list 1221 of FIG. 7, or the first data 1521b, which is an application identifier included in the protected-information access authorization list 1221. Maeda, para [0261]-[0262]).

As per claim 10, Maeda teaches the information processing device according to claim 6, wherein the protection storage unit controls storage of the data related to the process in the second storage unit on a basis of presence or absence of a storage area in which the target data of the process is stored or encryption of the target data of the process (the viewer application 1112 deletes photograph data shared with the content sharing application 1103, the details are mere examples. As another example, the data may be encrypted and saved in the non-volatile storage device 1220 instead of being deleted […] In this way, photograph data is made unavailable at S1008 by, for example, being deleted or encrypted. Maeda, para [0223]-[0224])..

As per claim 11, Maeda teaches the information processing device according to claim 10, wherein in a case where the target data of the process is stored in a storage area for encrypted data in the first storage unit, or in a case where the target data of the process is encrypted, the (the viewer application 1112 deletes photograph data shared with the content sharing application 1103, the details are mere examples. As another example, the data may be encrypted and saved in the non-volatile storage device 1220 instead of being deleted […] In this way, photograph data is made unavailable at S1008 by, for example, being deleted or encrypted. Maeda, para [0223]-[0224]).

As per claim 13, Maeda teaches the information processing device according to claim 1, wherein the protection storage unit performs the process along with short-range wireless communication with an external device (the protected-information access detecting unit 1501 may detect that protected information is being accessed when the content display apparatus 1002 is connected with other apparatus by a predetermined communication scheme (e.g., Bluetooth (a registered trademark), Wireless Fidelity (Wi-Fi, a registered trademark), or when the content display apparatus 1002 is connected with other apparatus over a Virtual Private Network. Maeda, para [0383]).

As per claim 14, Maeda teaches the information processing device according to claim 1, wherein the notification is performed at timing when the process has ended, at timing when the process has been started, or at timing when execution of the process is expected (The protected-information access detecting unit 1501 also notifies the inter-process communication detecting unit 1503 of the start and end of access (FIG. 6) when access to protected information starts and ends. Maeda, para [00152]) (When access to protected information (e.g., received data 1001d shown in FIG. 1) by an application (e.g., viewer application 1112 of FIG. 3) ends, the protected-information access detecting unit 1501 notifies the process managing unit 1502 of the completion of the access to the protected information. Maeda, para [0151]).

As per claim 15, Maeda teaches the information processing device according to claim 1, wherein the protection storage unit includes a secure element, and the information processing device includes a device host (An information processing apparatus (content display apparatus 1002) according to an embodiment is an apparatus in which the Android is implemented as an OS and represents an information processing apparatus (content display apparatus 1002 (FIGS. 1, 3, 4 and 6)) that processes protected information, which is information requiring protection (data 1001d in FIG. 1) against access from an unauthorized program. Maeda, para [0068])( The non-volatile storage device 1220 (FIG. 4) stores a protected-information access authorization list 1221. Maeda, para [0126]).

As per claim 16, Maeda teaches an information processing method executed by a computer, the method comprising: 
on a basis of a notification from a protection storage unit (When there is an access request for a resource that agrees with the resource identified by the protected information identifier (first data 1521a) included in the protected-information access authorization list 1221 (the same resource), the protected-information access detecting unit 1501 (FIG. 6) performs processing for notifying the process managing unit 1502 of the application identifier (second data 1521b) associated with the protected information identifier. Maeda, para [0148] see a notification 1501a in FIG. 6)( When access to protected information (e.g., received data 1001d shown in FIG. 1) by an application (e.g., viewer application 1112 of FIG. 3) ends, the protected-information access detecting unit 1501 notifies the process managing unit 1502 of the completion of the access to the protected information. Maeda, para [0151]), obtaining data related to timing of a process by the protection storage unit (The protected-information access detecting unit 1501 also notifies the inter-process communication detecting unit 1503 of the start and end of access (FIG. 6) when access to protected information starts and ends. Maeda, para [0152])(the process list managing unit 1510 uses a normal-time process list (a first process list) 1522, a protected-information access-time process list (a second process list) 1523, and an inter-process communication-time process list (a third process list) 1524. Maeda, para [0162]); and 
 associating the data related to the timing of the process with data related to the process (Association between a resource and an application is done as follows: an application to be associated with the resource is the application that is identified by second data 1521b associated with first data 1521a that identifies the resource. Such association is made in the protected-information access authorization list 1221. Maeda, para [0149]) (The process lists 1522, 1523 and 1524 each include application identifiers identifying applications and process identifiers for identifying applications (processes) that are actually in operation […] one process identifier is associated with one application identifier. Maeda, para [0164]-[0165]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. US 2013/0185816 A1 (hereinafter “Maeda”) in view of Ogura et al. US 2019/0065736 A1 (hereinafter “Ogura”).

As per claim 12, Maeda teaches the information processing device according to claim 6. Maeda does not explicitly teach wherein the protection storage unit calculates a hash value of the target data of the process, and stores the target data of the process and the hash value in the second storage unit as the data related to the process.
However, Ogura teaches wherein the protection storage unit calculates a hash value of the target data of the process, and stores the target data of the process and the hash value in the second storage unit as the data related to the process (The hash value is obtained by applying a cryptographic hash function to the corresponding program. The cryptographic hash function is, for example, MD5, SHA-1, SHA-256, SHA-512, or SHA-3. The error detecting code is, for example, a cyclic redundancy code […] In the white list 14A, program identifiers of programs serving as targets for which execution is allowed and checksums of the programs are registered in association with each other. For example, program identifiers and checksums of all the programs to be executed in the processing device 20 are registered in advance in the white list 14A before the information processing apparatus 10 is started. The white list 14A may be updated with an external device or the like, while the information processing apparatus 10 is stopped. Ogura, para [0034]-[0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Maeda in view of Ogura. One would be motivated to do so, to verify the corresponding process using the hash value. (Ogura, para [0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Afghani et al. US 10,740,334 B1 directed to Multitenant bases query plan.
B. Masuda US 2017/0150433 A1 directed to a wireless module and information processing apparatus.
C. Kanemura US 2010/0063996 A1 directed to information processing device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492